PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zielinski et al.
Application No. 16/308,995
Filed: December 11, 2018
For: HEAT EXCHANGER HEADER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 CFR 1.137(a), filed November 16, 2021, to revive the above-identified application.

The application became abandoned for failure to timely file a proper reply to the Final Office action mailed December 14, 2020, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned by statute on June 15, 2021.  The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on June 14, 2021.  A Notice of Abandonment was not mailed. 
The inventor’s oath or declaration filed on November 16, 2021 for Matthew Hernigle, James Prochniak, John Kis and Vivek Shetty and the substitute statements in lieu of an oath or declaration for Peter Kottal, David Caucutt and Simon Zielinski serves as the reply as required under 37 CFR 1.137(b)(1) have been accepted.  
The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. 
The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4). As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met. The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1 
For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is GRANTED.

The status of the above-identified application will return to the status prior to the abandonment.  






/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1. See 37 CFR 1.137(d).